PER CURIAM.
It may be that, if we felt at liberty to treat the question as an open one, we would concur in the opinion of our *845Brother WOODWARD; but, in our view, the present action is substantially the same in character as that of Swan v. Association, 155 N. Y. 9, 49 N. E. 258, and the decision in this case must follow that authority.
If the law in the Swan Case is to be retracted, it must be retracted by the court bf appeals, and not by us.
The judgment appealed from should be affirmed, with costs.